Citation Nr: 1217134	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran joined the Kentucky National Guard (NG) in September 2002 and apparently was discharged from the NG in September 2008.  He had various verified and unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including an initial period of ACDUTRA from June 1, 2003, to November 3, 2003.  He also served on active duty (AD) from December 2004 to February 2006, including approximately a year of deployment in Iraq.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for depression. 

In October 2010, a Travel Board hearing was held at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript is in the claims file.  The Veteran was informed by VA in a March 2012 letter that the VLJ who conducted the October 2010 hearing was no longer employed by the Board and asked him if he wished to have another hearing.  The letter stated that if he did not respond within 30 days from the date of the letter that the Board will assume that he did not want another hearing.  No response from the Veteran was received within 30 days of the date of that letter.  Accordingly, the Board will proceed based on the evidence of record.

The Board remanded the claim in March 2011 so that additional development of the evidence could be developed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the post-remand record demonstrates that compliance has essentially occurred with the Board's orders in the remand, and that the Board may now proceed with adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's instant service connection claim.

As part of an April 2011 VA mental disorders examination report, the Veteran indicated that he was receiving "SSD" [Social Security Disability benefits] for depression.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to all the matter currently on appeal.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must therefore be remanded to obtain the Veteran's complete SSA record.

The Board also notes that as part of its March 2011 Remand, efforts were to be undertaken to obtain psychiatric treatment records from Ridge Behavioral Health Center in Lexington, Kentucky pertaining to psychiatric treatment afforded the Veteran when he was 16 years of age.  While the Veteran was supplied a VA Form 21-4142 to complete in association with this attempt by VA to assist him in obtaining these private medical records, the Veteran did not return the form in a complete manner.  To this, in the Veteran's claims file is a VA Form 21-4192, which the Veteran signed and dated in May 2011.  He, however, did not supply the pertinent information on the front of the form concerning the name and address of the medical provider in question (Ridge Behavioral Health Center).  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Notwithstanding the finding of the Court in Wood, as this claim must be remanded anyway, another attempt should be made to associate with the record any available records from the Ridge Behavioral Health Center in Lexington, Kentucky.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  The RO/AMC, with assistance from the appellant as needed (i.e., the completion and return of a VA Form 21-4142), should obtain the Veteran's psychiatric treatment records from Ridge Behavioral Health Center in Lexington, Kentucky for the psychiatric treatment he received there when he was 16 years of age.  After securing the necessary release(s), obtain those records and associate them with the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC must take appropriate corrective action.

4.  Thereafter, and following any additionally-indicated development, the RO/AMC should readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC should issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

